Case 1:20-cv-21254-BB Document 47-8 Entered on FLSD Docket 07/02/2021 Page 1 of 3




                     EXHIBIT 7
         Case 1:20-cv-21254-BB Document 47-8 Entered on FLSD Docket 07/02/2021 Page 2 of 3
Archived: Thursday, July 1, 2021 2:14:23 PM
From: Viswanatha, Veena
Mail received time: Mon, 28 Jun 2021 12:28:25
Sent: Mon, 28 Jun 2021 12:28:24
To: Petrilla, Antony Braunstein, Joshua
Cc: Regan, Christopher greenbergb@gtlaw.com Rauh, Olivia Turner, Nancy
Subject: RE: SMAIL SEC Response Providing OIG Documents (Email 1 of 3)
Importance: Normal
Sensitivity: None


Tony and Josh,

Thank you for the production of OIG documents on Friday that hit on the search terms “apple” and “convertible.” Can you
advise how many documents hit on each search term? We ask in particular because many of the documents you produced do
not appear to hit on either term. Have all the documents that hit on “apple” and convertible” been produced or do you
expect to make any additional production in response to Judge Louis’s June 22, 2021 Order?

Also, we understand you did not produce any documents that hit on the search terms “trader” or “factors” because the
searches for those terms returned more documents than hit on the terms “apple” or “convertible.” Can you advise how many
documents hit on “trader” and “factors”?

We note that there are many gaps in the bates range you assigned to the documents produced on Friday. Can you advise
whether this was the result of inadvertent error, or whether all of the omitted ranges are documents over which you are
asserting a privilege? If the latter, please advise immediately of the basis of your privilege assertion, especially given Judge
Louis’s questions at the hearing as to how any of the documents in the database—which we understand consists of
communications with third parties—could be privileged. See Order at 3 (“I do not entirely understand the SEC’s proffer as to
why the documents or information would be privileged.”) As you know, we must file a motion by this Friday if we are
seeking additional documents from the OIG database. Accordingly, we ask that you immediately provide the basis of any
privilege assertions.

Finally, if you have any additional information concerning the SEC’s alleged burden in reviewing and producing the
documents we have requested from the OIG database, we ask that you provide it now so that we may consider any alleged
burden in narrowing the scope of our requests.

Veena

Veena Viswanatha
Buckley LLP
T (202) 461-2947
M (908) 420-0113
vviswanatha@buckleyfirm.com

From: Petrilla, Antony <sec.notification@zixmessagecenter.com>
Sent: Friday, June 25, 2021 8:45 PM
To: Viswanatha, Veena <vviswanatha@buckleyfirm.com>
Subject: SMAIL SEC Response Providing OIG Documents (Email 1 of 3)

[EXTERNAL]
      Case 1:20-cv-21254-BB Document 47-8 Entered on FLSD Docket 07/02/2021 Page 3 of 3
 New ZixCorp secure email message from U.S. Securities and Exchange
 Commission Secure Email



Open Message

To view the secure message, click Open Message.

The secure message expires on Sep 24, 2021 @ 12:44 AM (GMT).

Do not reply to this notification message; this message was auto-generated by the sender's security system.
To reply to the sender, click Open Message.

If clicking Open Message does not work, copy and paste the link below into your Internet browser address
bar.
https://web1.zixmail.net/s/e?
b=sec&m=ABDZ9zsvN3Zoh3yVOKDvVSap&em=vviswanatha%40buckleyfirm%2ecom
